Title: Novr. 6th. Thurdsday.
From: Adams, John
To: 


       A fine Morn. Oated at Martins where we saw 5 Boxes of Dollars containing as we were told about 18,000 of them, going in an Horse Cart from Salem Custom House to Boston, in Order to be shipp’d for England. A Guard of Armed Men, with swords, Hangers, Pistols and Musquets, attended it. We dined at Dr. Tufts’s, in Medford.
       There I first heard that the old Custom and Priviledge of Electing orators, Thesis Collectors, &c. by the Class, has been lately taken away, and that this Invasion of their Priviledges, contributed more than the Butter towards the late Spirit of Insurrection there.
       Drank Tea at Mrs. Kneelands. Got Home before 8 o Clock.
      